PER CURIAM.
Linda V. Hill appeals the district court’s grant of defendant Norfolk Southern Railway Company’s (Norfolk’s) motion for summary judgment in her action under Title VII of the CM Rights Act of 1964, 42 U.S.C. § 2000e, et seq., and 42 U.S.C. § 1981. Norfolk’s motion for summary judgment was unopposed because the district court struck Hill’s belated response to the motion. Hill does not appeal the striking of her response. As such, Hill has abandoned any argument the district court should have accepted her late-filed response. See Allison v. McGhan Med. Corp., 184 F.3d 1300, 1317 n. 17 (11th Cir.1999) (holding “[tissues that are not clearly outlined in an appellant’s initial brief are deemed abandoned”). Because Norfolk presented evidence it was entitled to summary judgment in that it had a legitimate non-discriminatory reason for its action, and Hill did not respond, the district court did not err in granting summary judgment in Norfolk’s favor.
AFFIRMED.